In the Supreme Court of Georgia



                                    Decided: January 11, 2021


                 S20A1118. PALMER v. THE STATE.


      BOGGS, Justice.

      After a 2017 jury trial, Kevin Palmer was acquitted of malice

murder but found guilty of felony murder and other offenses in

connection with the shooting death of William Whitsett. His

amended motion for new trial was denied, and he appeals, asserting

as error the denial of his motion to suppress, the exclusion of alleged

alibi testimony, and the ineffective assistance of his trial counsel.

Concluding that there is no reversible error, we affirm. 1


      1 The shooting occurred sometime between December 18, 2014, when
Whitsett was last seen alive, and December 23, 2014, when his body was
discovered. On February 4, 2015, a Chatham County grand jury indicted
Palmer, Bradley Bates, and Genevieve Elizabeth Meeks for malice murder and
other charges. Palmer’s case was severed for trial, and he was indicted alone
on January 25, 2017, for malice murder, felony murder, aggravated assault,
possession of a firearm during commission of a felony, concealing the death of
another, possession of marijuana with intent to distribute, possession of more
than one ounce of marijuana, and possession of a controlled substance. Palmer
      1. Construed in the light most favorable to the jury’s verdicts,

the evidence showed that in December 2014, Palmer lived at an

apartment complex in Savannah with his girlfriend, Genevieve

Meeks. He worked in her family’s seafood restaurant, but he also

sold marijuana and acted as a middleman for shipments of the drug

to local dealers. On or about December 13, 2014, Whitsett, a friend

of Palmer’s from North Carolina, arrived in town and stayed at

Palmer’s apartment. Palmer initially told Meeks that Whitsett was

just stopping by on his way to Florida, but he later told her that

Whitsett would be staying for a while and was ordering marijuana



was tried before a jury from February 6 to 10, 2017 and found not guilty of
malice murder but guilty of all remaining charges. On February 21, 2017,
Palmer was sentenced to serve life in prison with the possibility of parole for
felony murder, plus five years to serve consecutively for firearms possession,
ten years to serve consecutively for concealing the death of another, ten years
to serve consecutively for possession of marijuana with intent to distribute,
and ten years to serve concurrently for possession of a controlled substance, for
a total of life in prison plus 25 years. The trial court merged the aggravated
assault count into the felony murder count and the count charging possession
of more than one ounce of marijuana into the possession with intent to
distribute count. On March 6, 2017, Palmer’s trial counsel filed a motion for
new trial, which was amended by appellate counsel on January 26, 2018 and
August 12, 2019. After a hearing on August 29, 2019, the motion was denied
on January 30, 2020. Palmer’s notice of appeal was filed on February 6, 2020,
and the case was docketed in this Court for the August 2020 term and
submitted for decision on the briefs.
                                       2
to be delivered to the apartment for Palmer to sell. Whitsett

purchased a Smart TV and a PlayStation and set them up in the

apartment.

     On the morning of Thursday, December 18, Meeks saw

Whitsett for the last time. Palmer dropped Meeks off at the

restaurant and left in her car. He brought the car back to the

restaurant around 6:30 that evening, then left to play soccer with

friends at the “Y.” After leaving work at 8:00 p.m., Meeks picked

Palmer up after the soccer game and they drove home, but Whitsett

was not there. When Whitsett had still not appeared by Friday

morning, Meeks expressed concern. Palmer took their dogs outside

and returned to tell Meeks that he had found notes from Whitsett

saying that he had left for Florida and that Palmer could keep all

his belongings, including his car. When Meeks asked how they could

use the car without the keys, Palmer within “a second or two” located

the keys in a wheel well of the car. Palmer also took a shotgun out

of the car and brought it into the apartment.

     Later that day, Palmer told Meeks he had a phone call from

                                 3
Whitsett, but refused to let her speak with him. He also took a “long

break” from work, during which he did not answer his phone. He

later told Meeks that he did not answer the phone because he took

their dogs on a long walk, they got muddy, and he had to bathe them.

On Friday and Saturday, packaged marijuana arrived at the

apartment, and Palmer immediately began selling it, telling Meeks

that Whitsett had agreed to let him keep some of the marijuana in

return for letting Whitsett stay at their apartment and for receiving

the marijuana at their address.

     On Tuesday, December 23, a telephone lineman discovered

Whitsett’s body in an overgrown wooded area at the foot of a railway

embankment and below an elevated highway bridge, but accessible

by a trail leading from behind Palmer’s apartment building to the

railroad tracks, a distance of approximately a hundred yards.

Whitsett was lying in a ditch and partially concealed by a stone wall,

part of a tire, and other debris. A shirt and sweatshirt were pulled

up over his head, and he was shoeless but wearing socks. The police

initially believed that Whitsett might have been hit by a train, and

                                  4
the case was referred to the medical examiner as a victim of

“suspected trauma.” Upon receiving the body, however, the medical

examiner immediately saw that Whitsett had multiple gunshot

wounds. An autopsy, performed the following Friday on account of

the Christmas holiday, revealed that Whitsett had four gunshot

wounds to his face and head and a defensive gunshot wound to his

arm, all from .22 caliber bullets, four of which were recovered from

the body. Marks on Whitsett’s chin, neck, and torso indicated that

his body had been dragged along the ground by his feet. Due to lack

of knowledge of the environmental conditions at the scene, the

medical examiner was unable to establish a time of death.

     Police officers canvassed the nearby area for possible

witnesses, without success. The next day, after identifying Whitsett

from his fingerprints, they located his car parked next to the

building in which Palmer’s apartment was located, and learned from

Palmer’s neighbor, Bradley Bates, that Whitsett had been staying

with Palmer and Meeks. Palmer was interviewed by the police on

Wednesday, December 24, and told them that Whitsett came to town

                                 5
on December 22 and that he had brought all the marijuana in the

apartment with him. Palmer said that the shotgun was his and that

he had purchased it when he worked in a particular pawn shop in

Alma, Georgia. 2 He also told the police about the handwritten notes

in which Whitsett said Palmer could have all Whitsett’s personal

items, but a forensic document examiner testified at trial that the

notes were actually written by Palmer.

     Palmer told the police investigators multiple conflicting stories

regarding Whitsett’s death: that the murder was probably gang

related, that Whitsett was a bad person and a racist, that he “was

always getting into trouble” because “he didn’t care what he said,”

and that he had left “to go do some type of deal or something.” While

alone but observed in the interview room, Palmer called his mother

and told her that he was the last person to see the victim alive. He

also called Meeks and told her that the only thing he was worried

about was his .22-caliber pistol, even though the police had not yet


     2  The pawn shop owner testified at trial that, while Palmer was a school
friend of the owner’s son, Palmer had never worked for him and he never sold
Palmer a shotgun.
                                      6
made public the fact that Whitsett was shot with a .22-caliber

firearm. After speaking with Meeks, Palmer also changed his story

about Whitsett’s disappearance, telling the police that he “walked”

Whitsett to a local grocery store to purchase cocaine from some

unknown individuals. Palmer also told the police that he had a .22

pistol in a kitchen cabinet.

     Later the same day, December 24, the police executed a search

warrant for Palmer’s apartment and Meeks’ vehicle. They found a

.22-caliber pistol, the box for the pistol, and a jar of marijuana in a

cabinet in Palmer’s kitchen. A forensics expert testified that three of

the four bullets recovered from Whitsett’s body were fired from that

pistol; the fourth was too damaged for a comparison to be made.

Whitsett’s shotgun, PlayStation, and television, as well as his Louis

Vuitton suitcase containing marijuana, were found in Palmer’s

apartment, along with marijuana oil and $900 in cash. A search of

Meeks’ Camaro revealed a small handgun belonging to Whitsett in

a bag in the car’s trunk, as well as a note reading “It’s all Kevin’s.”

     After Palmer’s arrest, he was in the jail’s common area when a

                                   7
television news story came on about Whitsett’s murder. He told

another inmate that he and his girlfriend were going to “beat the

case” because “they didn’t have no evidence on him,” that the murder

was a result of robbing a man for “a large amount of marijuana,” and

that they were going to sell the marijuana out of the seafood

restaurant where his girlfriend worked.

      Palmer has not challenged the sufficiency of the evidence to

support his convictions. However, under this Court’s practice in

murder cases, we have reviewed the record to determine the legal

sufficiency of the evidence supporting his convictions. 3 We conclude

that the evidence presented at trial and summarized above was

sufficient to enable a rational trier of fact to conclude beyond a

reasonable doubt that Palmer was guilty of the crimes for which he

was convicted. See Jackson v. Virginia, 443 U. S. 307, 319 (III) (B)

(99 SCt 2781, 61 LE2d 560) (1979).


      3 We remind litigants that the Court will end our practice of considering
sufficiency sua sponte in non-death penalty cases with cases docketed to the
term of court that begins in December 2020. See Davenport v. State, 309 Ga.
385, 399 (4) (b) (846 SE2d 83) (2020). The Court began assigning cases to the
December term on August 3, 2020.
                                      8
     2. In Palmer’s first enumeration of error, he contends that the

trial court erred in denying his motion to suppress the evidence

seized as a result of the search warrant obtained for his apartment,

asserting that the warrant was issued without probable cause,

contained an intentionally or recklessly false statement in violation

of Franks v. Delaware, 438 U. S. 154 (98 SCt 2674, 57 LE2d 667)

(1978), and was also an impermissible general warrant. We

disagree.

     (a) Palmer contends that the search warrant was issued

without probable cause under Illinois v. Gates, 462 U. S. 213, 239

(III) (103 SCt 2317, 76 LE2d 527) (1983). In reviewing whether

probable cause existed to support issuance of a search warrant, we

bear in mind that

     the magistrate’s task is simply to make a practical,
     common-sense decision whether, given all the
     circumstances set forth in the affidavit before him,
     including the veracity and basis of knowledge of persons
     supplying hearsay information, there is a fair probability
     that contraband or evidence of a crime will be found in a
     particular place. The test for probable cause is not a
     hypertechnical one to be employed by legal technicians,
     but is based on the factual and practical considerations of

                                 9
     everyday life.

(Citations and punctuation omitted). Young v. State, 309 Ga. 529,

540 (4) (847 SE2d 347) (2020).

     The trial court may then examine the issue as a first level
     of review, guided by the Fourth Amendment’s strong
     preference for searches conducted pursuant to a warrant,
     and the principle that substantial deference must be
     accorded a magistrate’s decision to issue a search warrant
     based on a finding of probable cause.

(Citation and punctuation omitted.) State v. Palmer, 285 Ga. 75, 77

(673 SE2d 237) (2009). And when an appellate court reviews a

search warrant, it uses the Gates totality-of-the-circumstances

analysis

     to determine if the magistrate had a substantial basis for
     concluding that probable cause existed to issue the search
     warrant. The Fourth Amendment requires no more. In
     reviewing the trial court’s grant or denial of a motion to
     suppress, we apply the well-established principles that
     the trial court’s findings as to disputed facts will be
     upheld unless clearly erroneous and the trial court’s
     application of the law to undisputed facts is subject to de
     novo review, keeping in mind that a magistrate’s decision
     to issue a search warrant based on a finding of probable
     cause is entitled to substantial deference by a reviewing
     court.

(Citations and punctuation omitted.) Id. at 78. See also Leili v. State,

                                  10
307 Ga. 339, 341-342 (2) (834 SE2d 847) (2019).

     The affidavit in support of the application for the search

warrant recited that, after discovering Whitsett’s body at the bottom

of a railroad track and just off a small trail leading to Palmer’s

apartment complex, the police located Whitsett’s vehicle in the

parking lot next to Palmer’s apartment. A police officer asked

Bradley Bates, who was nearby, if he knew anything about the car.

Bates told them that it belonged to Whitsett, and that Bates

     had been hanging out with the victim in his apartment E-
     33. He stated he had not seen him in almost a week. He
     advised that he knew the victim was staying with another
     friend living across the hall in apartment number E-34.
     He said the victim was living in apartment E-34 with
     Kevin Palmer. Kevin Palmer was also found to be from
     North Carolina. Kevin and the victim were friends.

The affidavit further stated that when Bates was asked if he could

call Palmer and ask him to come and speak with the officers, “[w]hile

standing in front of detectives Brad [Bates] called Kevin [Palmer]

via cell phone. He said to the person he called ‘[that he] needed to

come home, detectives wanted to talk to him about the body they

found.’ At that point no one had said anything about a body.” In

                                 11
addition, while the police waited for Palmer to arrive, the medical

examiner called to inform the police that Whitsett had been shot

three times in the head with a .22-caliber handgun. When Palmer

arrived and was asked to come down to talk to the detectives “about

his friend William,” he began crying.

     Palmer argues, in effect, that the evidence presented to the

magistrate should have been construed differently. He contends, for

example, that Bates’ statement that Whitsett was “staying” or

“living” with Palmer and Meeks actually meant Whitsett was

“merely an overnight guest,” and that the spontaneous statement to

Palmer by Bates, about “the body they found” and Palmer’s lack of

surprise at that information could be explained by having heard

neighborhood gossip. Such arguments, however, ignore our

deferential standard of review and the requirement that we consider

the totality of the circumstances in determining whether the

magistrate, as a practical, common-sense matter, had a substantial

basis for concluding that probable cause existed to issue the search

warrant. See Palmer, 285 Ga. at 77-78; see also Leili, 307 Ga. at 343-

                                 12
344 (2) (a). The trial court therefore did not err in denying Palmer’s

motion to suppress on this ground.

       (b) Palmer also points to a written “detective supplemental”

report prepared by Detective Patrick Johnson and dated March 27,

2015, which contradicts the search warrant affidavit made by

Detective Chris Ross with regard to whether Bates learned about

the discovery of the body from the police before he made the phone

call to Palmer.4 For this reason, Palmer contends the affidavit

violated Franks, in which the United States Supreme Court held

that

       where the defendant makes a substantial preliminary
       showing that a false statement knowingly and
       intentionally, or with reckless disregard for the truth, was
       included by the affiant in the warrant affidavit, and if the
       allegedly false statement is necessary to the finding of
       probable cause, the Fourth Amendment requires that a
       hearing be held at the defendant’s request. In the event
       that at that hearing the allegation of perjury or reckless
       disregard is established by the defendant by a
       preponderance of the evidence, and, with the affidavit’s
       false material set to one side, the affidavit’s remaining

       The supplemental report states: “I then asked Mr. Bates if he heard the
       4

news about the dead body discovered near the apartment complex; Mr. Bates
stated yes. This investigator then asked Mr. Bates to contact his neighbor and
to have him report back to our location so that I could speak with him.”
                                     13
      content is insufficient to establish probable cause, the
      search warrant must be voided and the fruits of the
      search excluded to the same extent as if probable cause
      was lacking on the face of the affidavit.

438 U. S. at 155-156. See also Carter v. State, 283 Ga. 76, 77 (2) (656

SE2d 524) (2008). Palmer contends that Detective Ross’ statement

in the affidavit was knowingly false or made with reckless disregard

for the truth.

      At the hearing on Palmer’s motion to suppress, Detective Ross

testified that after Bates made the statement about “the body they

found” in the call to Palmer, Detective Ross asked each police officer

present if he or she had told Bates about the discovery of the body,

and all the officers told Detective Ross that they had not mentioned

it,   including   Detective   Johnson,   who    later   prepared    the

supplemental report.5 The existence of a discrepancy in a lengthy

report prepared some three months after the events in question,

unsupported by testimony from the author of the report, and directly

contradicted by the affiant’s testimony at the hearing, would not


      5Detective Johnson did not testify at the hearing on the motion to
suppress.
                                  14
appear to demonstrate by a preponderance of the evidence that the

affidavit was knowingly false or made in reckless disregard of the

truth. See Stanford v. State, 272 Ga. 267, 271 (10) (528 SE2d 246)

(2000) (affidavits stated two different locations for victim’s death;

affiant acknowledged “mistake” but denied deliberately lying; this

Court noted that “[t]his slight discrepancy . . . does not suggest an

intentional or reckless falsehood on the part of the affiant.”

(Footnote omitted.)).

     But even assuming, without deciding, that the existence of an

intentional or reckless falsehood could be established under Franks,

the trial court correctly concluded that “the affidavit’s remaining

content” was sufficient to establish probable cause independently of

any knowledge on Bates’ part that a body had been discovered.

Palmer and Whitsett were friends and knew each other from North

Carolina, both were living in the apartment for which the warrant

was sought, Whitsett’s car was parked next to Palmer’s apartment

building, and Whitsett’s body was found beside a trail originating at

the apartment complex. When Palmer was asked “to talk to us about

                                 15
his friend William,” he began crying, from which an inference could

be drawn that Palmer already knew that Whitsett was dead. Based

on the totality of the circumstances absent the complained-of

statement, the magistrate still could make a common-sense

determination that Palmer had some knowledge of or connection

with Whitsett’s death, and that a fair probability existed that items

such as those enumerated on the search warrant would be found in

the apartment he shared with Whitsett. The trial court therefore did

not err in denying Palmer’s motion to suppress on this ground.

     (c) Palmer also contends that the search warrant contained “a

general description with no particularity,” in violation of the Fourth

Amendment and OCGA § 17-5-21. The warrant authorized the

search and seizure of:

     any fingerprints, any and all firearms, any and all
     ammunition, shell casings, identification cards, receipts,
     photos, hand written statements, cell phones (to include
     all data contained therein), currency, and any and all
     blood evidence, and DNA, which are being possessed in
     Violation of Georgia Law(s): O.C.G.A. [§] 16-5-1 Murder.

In its order denying Palmer’s motion to suppress, the trial court


                                 16
concluded that the description of the types of evidence sought in the

warrant was sufficient, because the warrant enumerated each class

of item seized from the apartment and the classes enumerated were

potentially relevant to the crime being investigated. We agree.

     As this Court recently explained, the particularity
     requirement must be applied with a practical margin of
     flexibility, depending on the type of property to be seized,
     and a description of property will be acceptable if it is as
     specific as the circumstances and nature of activity under
     investigation permit.

(Citations and punctuation omitted.) Rickman v. State, 309 Ga. 38,

42 (2) (842 SE2d 289) (2020); see also Leili, 307 Ga. at 344 (2) (a).

“Read in a common-sense fashion and in the context of the preceding

list of items and the residual clause,” warrants limiting items to be

seized to those relevant to enumerated crimes “have sufficient

specificity, satisfying the particularity requirement of the Fourth

Amendment.” (Citations and punctuation omitted.) Reaves v. State,

284 Ga. 181, 188 (2) (d) (664 SE2d 211) (2008). Here, the search

warrant listed classes of items that, as a practical matter, were

likely to be found relevant to the shooting death of Whitsett and the


                                 17
removal of his body to the location where it was found. Finally, the

warrant limited the classes of items to those relevant to the crime of

murder. The trial court therefore did not err in denying Palmer’s

motion to suppress on this ground. 6

     3. Palmer also contends that the trial court erred in excluding

possible alibi evidence from a person named Kyle Lynsky. As

Palmer’s trial began, the State moved to preclude Palmer from

introducing alibi evidence because he had not filed a “written notice

of the defendant’s intention to offer a defense of alibi” as required by

OCGA § 17-16-5 (a).7 During the colloquy that followed, Palmer’s


     6  While the State also contends that Palmer gave police officers consent
to search his apartment, the trial court did not reach that issue, nor is it
necessary for this Court to consider it.
      7 That Code section provides:

      Upon written demand by the prosecuting attorney within ten days
      after arraignment, or at such time as the court permits, stating the
      time, date, and place at which the alleged offense was committed,
      the defendant shall serve within ten days of the demand of the
      prosecuting attorney or ten days prior to trial, whichever is later,
      or as otherwise ordered by the court, upon the prosecuting attorney
      a written notice of the defendant’s intention to offer a defense of
      alibi. Such notice by the defendant shall state the specific place or
      places at which the defendant claims to have been at the time of
      the alleged offense and the names, addresses, dates of birth, and
      telephone numbers of the witnesses, if known to the defendant,
      upon whom the defendant intends to rely to establish such alibi
      unless previously supplied.
                                     18
counsel stated that he had not filed such a notice because there was

no evidence showing when Whitsett was killed. Asked by the trial

court, “Are you going to call any witnesses?” counsel responded, “Not

on an alibi issue. No, ma’am.” He added that he intended to call Kyle

Lynsky and that “[h]e was interviewed by the police after the police

interviewed my client. My client said Kyle came by to pick [him] up

at the apartment and drove [him] to the soccer game. Saw Will

[Whitsett] coming down the stairs with [him] when [they] walked

over to the China restaurant.” The trial court observed, “It sounds

like it’s in the nature of alibi to me. So don’t call that witness, not

for that purpose anyway.”

     Near the beginning of the third day of the trial, the trial court

reiterated that Palmer could call Lynsky for any other purpose, but

at that point counsel revealed that the witness was not under

subpoena and, in fact, was in Portland, Oregon.8 When Palmer’s

counsel attempted to question a police detective regarding Lynsky’s


     8Under questioning from the trial court, counsel claimed that he did not
subpoena Lynsky “because of the Court’s ruling.” That ruling, however, was
made during the first day of trial.
                                     19
statement, the trial court noted that Lynsky was not available as a

witness and that there was a hearsay problem “without regard to a

ruling on the alibi issue.” Lynsky did not testify, but the transcript

of his recorded interview was proffered into evidence “[f]or record

purposes only.” 9

      We need not consider the issues of the notice of alibi or the

State’s demand therefor, counsel’s disclaimer of any intent to call an

alibi witness, or the unavailability of Lynsky, because, even

assuming that the trial court erred in excluding Lynsky’s testimony,

Palmer has failed to show harm as a result of any such error.

      “[I]t is fundamental that harm as well as error must be shown

for reversal.” (Citations and punctuation omitted.) O’Neal v. State,


      9 In the transcript of the recorded interview, Lynsky told the police that
he, Palmer, and “a big group” of soccer players were going to carpool to their
regular Thursday game. When Lynsky arrived in the parking lot of Palmer’s
apartment with the other players, he saw Palmer “walking [Whitsett] out of
the parking lot.” Palmer said that Whitsett was “my friend from college” and
that “[h]e’s leaving,” and Lynsky thought nothing more of it. He did not notice
which way Palmer and Whitsett went; he was not even sure of the date on
which the encounter took place. Palmer drove Meeks’ car and left it at the
seafood restaurant, where he met Lynsky and the other players and rode with
them to the game. Lynsky also mentioned that, either that day or the Thursday
following, Palmer told Lynsky that Whitsett had “gone off with somebody,” and
that Palmer was worried about him.
                                      20
288 Ga. 219, 223 (2) (702 SE2d 288) (2010). “The test for determining

nonconstitutional harmless error is whether it is highly probable

that the error did not contribute to the verdict.” (Citations,

punctuation, and footnote omitted.) Smith v. State, 299 Ga. 424, 432

(2) (d) (788 SE2d 433) (2016). See also OCGA § 24-1-103 (a) (“Error

shall not be predicated upon a ruling which admits or excludes

evidence unless a substantial right of the party is affected.”). “In

determining whether trial court error was harmless, we review the

record de novo, and we weigh the evidence as we would expect

reasonable jurors to have done so as opposed to viewing it all in the

light most favorable to the jury’s verdict.” (Citations and

punctuation omitted.) Peoples v. State, 295 Ga. 44, 55 (4) (c) (757

SE2d 646) (2014).

     Viewed in this light, the trial court error, if any, was harmless.

As Palmer’s trial counsel repeatedly acknowledged, the date and

time of Whitsett’s death were unknown, and in Lynsky’s recorded

statement to the police, he was unsure of details such as where

Palmer and Whitsett went, the time, or even the date on which he

                                  21
encountered them. In addition, the evidence of Palmer’s guilt was

strong. See Graves v. State, 303 Ga. 305, 308 (2) (812 SE2d 290)

(2018) (any error in excluding alibi testimony harmless in light of

overwhelming evidence of guilt and lack of specificity in proffered

testimony); see also Keller v. State, 308 Ga. 492, 503 (5) (842 SE2d

22) (2020) (“[I]n light of the strong evidence of [appellant’s] guilt,”

refusal to allow appellant’s expert witness testimony “harmless

error, if error at all” because highly probable that exclusion of

evidence did not contribute to verdict.) (Citations and punctuation

omitted.).

     Here, Whitsett was living with Palmer, and both were involved

in selling drugs. Whitsett’s body was found in a secluded area near

the end of a path leading from Palmer’s apartment complex, shoeless

and with drag marks on his body, and with multiple head wounds

inflicted by bullets fired from Palmer’s pistol. The police found the

pistol in a kitchen cabinet in Palmer’s locked apartment, where

Palmer said it would be. Palmer purportedly took a telephone call

from Whitsett after he disappeared and wrote notes ostensibly from

                                  22
Whitsett that left all of Whitsett’s belongings to Palmer. Palmer

then immediately began using Whitsett’s property and selling the

drugs ordered by Whitsett. He told conflicting stories to police

investigators and made damaging admissions to his girlfriend. He

also told a fellow jail inmate that he had planned the murder in

order to obtain drugs, giving details that the inmate was unlikely to

have known independently. Even assuming that the trial court

erred, and further assuming that Lynsky’s attendance could have

been secured for trial, it is highly probable that any error in not

allowing Lynsky’s vague testimony did not contribute to the jury’s

guilty verdicts, and therefore was harmless.

     4. In his final enumeration of error, Palmer asserts that his

trial counsel was ineffective in failing to file a notice of alibi

testimony. To prevail on his claim of ineffective assistance, Palmer

must prove both that the performance of his lawyer was

professionally deficient and that he was prejudiced by this deficient

performance. See Strickland v. Washington, 466 U. S. 668, 687 (III)

(104 SCt 2052, 80 LE2d 674) (1984). To prove deficient performance,

                                 23
Palmer must show that his attorney “performed at trial in an

objectively unreasonable way considering all the circumstances and

in the light of prevailing professional norms.” (Citation omitted.)

Romer v. State, 293 Ga. 339, 344 (3) (745 SE2d 637) (2013). And to

prove prejudice, Palmer “must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U. S. at 694 (III) (B). If an appellant fails

to show either deficiency or prejudice, this Court need not examine

the other prong of the Strickland test. See Palmer v. State, 303 Ga.

810, 816 (IV) (814 SE2d 718) (2018).

     Here, Palmer has failed to demonstrate prejudice, because at

the hearing on Palmer’s motion for new trial, he never presented

Lynsky’s testimony or a legally acceptable substitute, as required to

demonstrate prejudice in the context of ineffective assistance of

counsel. See Roberts v. State, 305 Ga. 257, 266-267 (5) (c) (824 SE2d

326) (2019). And “unsworn statements to police are not a legally

                                  24
acceptable substitute for witness testimony needed to prove

prejudice.” (Citation omitted.) Harris v. State, 304 Ga. 652, 656 (2)

(b) (821 SE2d 346) (2018). See also Lupoe v. State, 284 Ga. 576, 578-

579 (3) (b) (669 SE2d 133) (2008) (appellant failed to demonstrate

ineffective assistance when alleged alibi witness did not testify at

hearing on motion for new trial and appellant provided no legally

acceptable substitute to show testimony would have been favorable).

Moreover, as noted above, the evidence of Palmer’s guilt was strong.

Palmer therefore has failed to show ineffective assistance on the

part of his trial counsel.

    Judgment affirmed. Melton, C.J., Nahmias, P.J., and Peterson,
Warren, Bethel, Ellington, and McMillian, JJ., concur.




                                 25